
	
		I
		111th CONGRESS
		1st Session
		H. R. 539
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Paul (for
			 himself, Mr. Jones, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To limit the jurisdiction of the Federal courts, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as We the
			 People Act.
		2.FindingsThe Congress finds the following:
			(1)Article III,
			 section 1 of the Constitution of the United States vests the judicial power of
			 the United States in one Supreme Court, and in such inferior Courts as
			 Congress may from time to time ordain and establish.
			(2)Article I, section
			 8 and article 3, section 1 of the Constitution of the United States give
			 Congress the power to establish and limit the jurisdiction of the lower Federal
			 courts.
			(3)Article III,
			 section 2 of the Constitution of the United States gives Congress the power to
			 make such exceptions, and under such regulations as Congress
			 finds necessary to Supreme Court jurisdiction.
			(4)Congress has the
			 authority to make exceptions to Supreme Court jurisdiction in the form of
			 general rules and based upon policy and constitutional reasons other than the
			 outcomes of a particular line of cases. (See Federalist No. 81; United States
			 v. Klein, 80 U.S. (13 Wall.) 128 (1872)).
			(5)Congress has
			 constitutional authority to set broad limits on the jurisdiction of both the
			 Supreme Court and the lower Federal courts in order to correct abuses of
			 judicial power and continuing violations of the Constitution of the United
			 States by Federal courts.
			(6)Article IV,
			 section 4 of the Constitution of the United States guarantees each State a
			 republican form of government.
			(7)Supreme Court and
			 lower Federal court decisions striking down local laws on subjects such as
			 religious liberty, sexual orientation, family relations, education, and
			 abortion have wrested from State and local governments issues reserved to the
			 States and the People by the Tenth Amendment to the Constitution of the United
			 States.
			(8)The Supreme Court
			 and lower Federal courts threaten the republican government of the individual
			 States by replacing elected government with rule by unelected judges.
			(9)Even supporters of
			 liberalized abortion laws have admitted that the Supreme Court’s decisions
			 overturning the abortion laws of all 50 States are constitutionally flawed
			 (e.g. Ely, “The Wages of Crying Wolf: A Comment on Roe v. Wade” 82 Yale L.J.
			 920 (1973)).
			(10)Several members
			 of the Supreme Court have admitted that the Court’s Establishment Clause
			 jurisdiction is indefensible (e.g. Zelamn v. Simmons-Harris, 536 U.S. 639, 688
			 (2002) (Souter, J., dissenting); Rosenberger v. Rector and Visitors of the
			 Univ. of Va., 515 U.S. 819, 861 (1995) (Thomas, J., concurring); Lamb’s Chapel
			 v. Center Moriches Union Free Sch. Dist., 508 U.S. 384, 399, (1993) (Scalia,
			 J., concurring); and Committee for Public Ed. And Religious Liberty v. Regan,
			 444 U.S. 646, 671 (1980) (Stevens, J., dissenting)).
			(11)Congress has the
			 responsibility to protect the republican governments of the States and has the
			 power to limit the jurisdiction of the Supreme Court and the lower Federal
			 courts over matters that are reserved to the States and to the People by the
			 Tenth Amendment to the Constitution of the United States.
			3.Limitation on
			 jurisdictionThe Supreme Court
			 of the United States and each Federal court—
			(1)shall not
			 adjudicate—
				(A)any claim
			 involving the laws, regulations, or policies of any State or unit of local
			 government relating to the free exercise or establishment of religion;
				(B)any claim based
			 upon the right of privacy, including any such claim related to any issue of
			 sexual practices, orientation, or reproduction; or
				(C)any claim based
			 upon equal protection of the laws to the extent such claim is based upon the
			 right to marry without regard to sex or sexual orientation; and
				(2)shall not rely on
			 any judicial decision involving any issue referred to in paragraph (1).
			4.Regulation of
			 appellate jurisdictionThe
			 Supreme Court of the United States and all other Federal courts—
			(1)are not prevented
			 from determining the constitutionality of any Federal statute or administrative
			 rule or procedure in considering any case arising under the Constitution of the
			 United States; and
			(2)shall not issue
			 any order, final judgment, or other ruling that appropriates or expends money,
			 imposes taxes, or otherwise interferes with the legislative functions or
			 administrative discretion of the several States and their subdivisions.
			5.Jurisdictional
			 challengesAny party or
			 intervener in any matter before any Federal court, including the Supreme Court,
			 may challenge the jurisdiction of the court under section 3 or 4 during any
			 proceeding or appeal relating to that matter.
		6.Material breaches
			 of good behavior and remedyA
			 violation by a justice or a judge of any of the provisions of section 3 or 4
			 shall be an impeachable offense, and a material breach of good behavior subject
			 to removal by the President of the United States according to rules and
			 procedures established by the Congress.
		7.Cases decided
			 under issues removed from Federal jurisdiction no longer binding
			 precedentAny decision of a
			 Federal court, to the extent that the decision relates to an issue removed from
			 Federal jurisdiction under section 3, is not binding precedent on any State
			 court.
		
